Citation Nr: 0600286	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-31 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating greater than 40 
percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from December 1961 to December 
1963 and January 1964 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The November 2005 representative's brief addresses the 
veteran's hypertension claim that was denied in an August 
2003 rating decision.  However, the appeal of the 
hypertension claim is not perfected because there is no VA 
Form 9 to the April 2004 statement of the case (SOC) that 
denied the claim.  Thus, that issue is not before the Board.  
38 C.F.R. § 20.202 (2005).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  There is no evidence that the veteran suffers from 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations a year or twice a month visits to 
a diabetic care provider, or complications that would not be 
compensable if separately evaluated.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 40 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.119, Diagnostic Code 7913 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran's diabetes mellitus is currently rated as 40 
percent disabling under Diagnostic Code (DC) 7913.  38 C.F.R. 
§ 4.119.  Under DC 7913, diabetes mellitus is assigned a 40 
percent rating when the disability requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
evaluation is warranted for diabetes that requires insulin, a 
restricted diet, and regulation of activities, with episodes 
of ketoacidosis or hypoglycemic reactions resulting in one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

VA medical records from August 2004 show that the veteran was 
prescribed with insulin, to be injected five times per day.  
His other medications included gabapentin for neuropathy, 
fosinopril for blood pressure and kidneys, terazosin for 
prostate and urine flow complications, and metformin for 
diabetes.  Records from August 2004 also indicate that the 
veteran wears special diabetic footwear.  An outpatient 
report from February 2004 described his diet compliance as 
"fair."  

A VA medical examination report for peripheral neuropathy 
from February 2004 states that the veteran's blood glucose is 
poorly controlled.  The VA examiner noted that the veteran 
had mild functional loss due to peripheral neuropathy, but 
could still walk around to do regular daily activities.  VA 
medical records note that the veteran is obese and is on a 
restricted diet for his diabetes and weight loss.  

Records from the veteran's private diabetes care provider, 
Dr. M., from November 1990 to December 2001 are associated 
with the veteran's claims folder.  Dr. M. wrote in October 
2001 that the veteran visits every three months.  Dr. M also 
stated that to his knowledge, the veteran did not suffer from 
any ketoacidosis or hypoglycemic reactions that required 
hospitalization.  There is no evidence of record that the 
veteran was ever hospitalized for ketoacidosis or 
hypoglycemia.  

Upon reviewing this evidence, the Board finds that the 
overall disability picture of the veteran's diabetes mellitus 
does not more closely approximate the criteria for a rating 
greater than 40 percent.  38 C.F.R. § 4.7.  Although VA and 
private medical records show that the veteran is insulin 
dependent and on a restricted diet, the evidence does not 
show episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to his diabetes care provider.  The Board finds 
that the post-service medical record, as a whole, provides 
much evidence that would not support a finding that a 60 
percent evaluation is warranted. 

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in July 2001 and January 2004, as well as information 
provided in the August 2003 SOC and October 2004 supplemental 
statement of the case (SSOC), the RO advised the veteran of 
the evidence needed to substantiate his claim and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible for providing.  In addition, the 
August 2003 SOC and October 2004 SSOC include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the August 2003 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
VCAA letter does not specifically ask the veteran to provide 
any evidence in his possession that pertains to the claim. 
Id. at 120-21.  However, as discussed above, the Board finds 
that the RO has ultimately provided all notice required by § 
5103(a).  Therefore, any failure to make the specific request 
is non-prejudicial, harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, available VA medical 
records, several relevant examinations, and records from the 
veteran's private care provider, Dr. M., from the period of 
November 1990 to December 2001.  In July 2004, the veteran's 
representative submitted a statement that in June 2003, the 
veteran submitted a release form for more of Dr. M.'s 
records, which were subsequently not associated with the 
claims folder.  The representative sent the veteran another 
release form, but the veteran did not submit it to VA.  Since 
the veteran has not cooperated with VA by authorizing the 
release of the records from Dr. M., VA cannot assist the 
veteran in obtaining them.  38 C.F.R. § 3.159(c).  In any 
event, post-service medical records clearly indicate that the 
60 percent evaluation for this disorder is not met in this 
case.  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

An initial disability rating greater than 40 percent for 
diabetes mellitus is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


